Appeals by the defendant from two judgments of the Supreme Court, Kings County (Ambrosio, J.), both rendered January 24, 2000, convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. 3352/98, and criminal sale of a controlled substance in the fifth degree under Indictment No. 2591/99, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s valid and unrestricted waiver of his right to appeal forecloses appellate review of his claim that his sentences are excessive (see, People v Hidalgo, 91 NY2d 733, 735). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.